 



         

Exhibit 10.1
     The following summarizes the current compensation information regarding
certain of the issuer’s executive officers. It is intended only to be a summary
of existing arrangements and is not intended to provide any additional rights to
any officer.
     On March 3, 2008, the Compensation Committee (the “Compensation Committee”)
of the Board of Directors of Big 5 Sporting Goods Corporation (the “Company”)
approved new annual base salaries (effective March 24, 2008) for the Company’s
executive officers for fiscal 2008. The following table sets forth new annual
base salaries for fiscal 2008 for the Company’s Chief Executive Officer, Chief
Financial Officer, and each of the Company’s three other most highly compensated
executive officers during the fiscal year ended December 30, 2007 (salary
information for the prior year is also included for comparison purposes):

                  NAME AND POSITION   FISCAL YEAR   ANNUAL BASE SALARY
Steven G. Miller
    2008     $ 473,000  
Chairman of the Board, President and Chief Executive Officer
    2007     $ 463,000  
 
               
Barry D. Emerson
    2008     $ 325,000  
Senior Vice President and Chief Financial Officer
    2007     $ 315,000  
 
               
Thomas J. Schlauch
    2008     $ 270,000  
Senior Vice President, Buying
    2007     $ 263,000  
 
               
Richard A. Johnson
    2008     $ 244,000  
Executive Vice President
    2007     $ 237,000  
 
               
Gary S. Meade
    2008     $ 209,000  
Senior Vice President, General Counsel and Secretary
    2007     $ 202,000  

     Also, on March 3, 2008, the Compensation Committee authorized the payment
of an annual cash bonus to each of the foregoing executive officers in respect
of the year ended December 30, 2007 (fiscal 2007), which amounts were as follows
(bonuses previously paid for the prior year are also shown for comparison
purposes):

                  NAME   FISCAL YEAR   BONUS
Steven G. Miller
    2007     $ 500,000  
 
    2006     $ 600,000  
 
               
Barry D. Emerson
    2007     $ 175,000  
 
    2006     $ 185,000  
 
               
Thomas J. Schlauch
    2007     $ 214,000  
 
    2006     $ 233,000  
 
               
Richard A. Johnson
    2007     $ 194,000  
 
    2006     $ 213,000  
 
               
Gary S. Meade
    2007     $ 110,000  
 
    2006     $ 120,000  

 